Concurring Opinion.
Myers, J.
I concur in the conclusion reached by the majority opinion in this case, but I cannot agree to follow an unnecessary and erroneous path in order to reach that conclusion.
The complaint was challenged by a demurrer for want of facts. The statement in the complaint, “that while said plaintiff was so standing in the yards of said defendant’s factory,” lends no aid, nor does it weaken the facts, theretofore alleged, tending to show the relation of the parties, occupation and situation of the plaintiff at the time he was injured.
The facts directly stated show plaintiff’s employment by defendant, the character of the employment, the place he was employed to work (in and about defendant’s factory), and that while so employed as a common laborer in defendant’s yards he was injured. These facts cast on defendant the duty to protect plaintiff from the claimed injuries, alleged to have been caused by defendant’s negligence. The complaint was sufficient.
*249It is argued that the complaint does not show that at the time of the injury plaintiff was at a place where he was employed to work, and in support of this insistence the case of South Bend, etc., Plow Co. v. Cissne (1905), 35 Ind. App. 373, 74 N. E. 282, is cited. In that case the plaintiff was employed to propel a truck from place to place in the factory, and to see that the screws and bolts, which were a part of the truck, were kept “tight in place”. This was the extent of his employment. There is not one word or combination of words in the complaint that can be twisted into a statement that the injury occurred while plaintiff was propelling the truck, or while he was engaged in tightening the bolt. It does appear that the injury happened while plaintiff was preparing to tighten the bolt.
If it be conceded that preparation to tighten the bolt was necessary as an incident of his employment to keep the bolts tight, it should further appear that he was in a place at the time of such preparation where he might reasonably be expected to be in the the performance of the work he was thus employed to do. The pleading is silent on that subject. What was he to do in the way of preparation? The complaint does not answer, but it is plain that when the holt became loose plaintiff was then using the truck, and there, in the factory, “engaged in his work as aforesaid.” The work aforesaid was propelling the truck from place to place in the factory. The bolt was loose, and he was preparing to fasten it, not that he was “then and there” preparing to fasten it, for it would hardly be said that he was at the same time both propelling the truck and doing some physical act in the way of preparing to fasten a bolt on it. Plaintiff at said time (January 21) of said preparation was where? In the factory? No, he “was at and near a certain pile of manufactured ware,” which is not shown to be in or out of the factory, nor in a place where plaintiff was employed to work.
The majority opinion in the case at bar, holding the com*250plaint in the case of South Bend, etc., Plow Co. v. Cissne, supra, good as to the point herein referred to, is in conflict with the rule of pleading as old as the common law, and incorporated in the civil code of this State, requiring a statement of the facts constituting the cause of action in plain and concise language. Certainty in pleading was the rule at common law. It is the rule now, and should not he unsettled. City of Logansport v. Kihm (1902), 159 Ind. 68, 64 N. E. 595; Speeder Cycle Co. v. Teeter (1897), 18 Ind. App. 474, 48 N. E. 595; Indiana Rolling-Mill Co. v. Livezey (1911), 47 Ind. App. 396, 94 N. E. 732.
Note. — Reported In 96 N. E. 643, 649. See, also, under (1) 26 Cyc. 1384; (2) 26 Cyc. 1389; (3) 26 Cyc. 1384, 1389; (4) 38 Cyc. 1927; (5) 26 Cyc. 1513; (6, 7) 26 Cyc. 1503; (8) 26 Cyc. 1497; (9) 38 Cyc. 1778; (10) 38 Cyc. 1657. As to tile doctrine of assumption of risk and contributory negligence as affecting the right of an employe to recover for personal injuries, see note to Brazil Block-Coal Co. v. Gibson (Ind.) 98 Am. St. 289; 97 Am. St. 884. On the question whether a servant may assume the risk of dangers created by the master’s negligence, see 4 L. R. A. (N. S.) 848 ; 28 L. R. A. (N. S.) 1215. As to assumption of risk of dangers created by the master’s negligence, which might have been discovered by the exercise of ordinary care on the part of the servant, see 28 L. R. A. (N. S.) 1250.